                                             United States District Court
                                            NORTHERN DISTRICT OF CALIFORNIA
                                                SAN FRANCISCO DIVISION


        United States of America,                               Case No.      [

                        Plaintiff,                              STIPULATED ORDE                         GTIME
                                                                UNDER THE SPEEDY T                      D
                            ^SY\ui.
                                                                                               0 72019
                        Defendant(s).


Trial Act from
                   ted, by tiie parties on the/record or
For the reasons state
                                       to               Sfu
                                                                            •the coSS&iS"                 ;Ae Speedy
                                                               and finds that the ends ofjustice served by the
                 igh the best interest opthepubhc
continuance outweigh                   opthepubht and the defendant in a speedytrial. See 18U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):

                 Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
                 See 18 U.S.C. § 3161(h)(7)(B)(i).

              ' The case is so unusual or so complex, due to [check applicable reasons]          the number of
                defendants,          the nature of the prosecution, or       the existence of novel questions of fact
                or law, that it is unreasonableto expect adequate preparation for pretrial proceedings or the trial
                itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

                 Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                 taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 Failure to grant a continuance would unreasonably deny the defendantcontinuity of counsel, given
                 counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                     18 U.S.C. § 3161(h)(7)(B)(iv).

                 Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                 necessary for effective preparation, taking into account the exercise of due diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 Withthe consentof the defendant, and taking into accountthe public interest in the prompt
                 disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                 paragraph and — based on the parties' showing of good cause— finds good causefor extending
                 the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
                 extending the 30-day time period for an indictment under tl^ Speedy Trial Act (based on the
                 exclusions set forth above). See Fed. R. Crim. P. 5.1;                3161(b).

        IT IS SO ORDERED.


        DATED:
                                                                 Josepja^ Spero, Chief
                                                                United States Magistrate Judge

        STIPULATED       : OlA,r-
                          Attorney for Defendant                Assistant United States Attorney


                                                                                                          V. 1/10/2019
